Exhibit Media Contact: Jaime Spuhler Taleo Corporation 904.493.8851 e-mail: jspuhler@taleo.com Investor Relations Contact: Nate Swanson 925.452.3156 e-mail: ir@taleo.com Taleo Reports Record Third Quarter 2008 Results - Posts record revenues; Adds more than 230 new customers - Despite a tough economy, customers commit to Taleo for better workforce visibility and productivity Dublin, CA – November 3, 2008 – Taleo (NASDAQ: TLEO), the leading provider of on demand talent management solutions, today announced its financial results for the third quarter ended September 30, Quarterly Highlights Include: · GAAP revenues of $46.8 million for the third quarter of 2008; Non-GAAP revenues were $50.6 million, which includes the revenue related to the write-down of deferred revenue associated with the acquisition of Vurv Technology, Inc. (“Vurv”) on July 1, 2008. · Signed more than 230 new customers, including 22 new Enterprise Edition customers and 210 new Business Edition customers. · Total number of Taleo PerformanceTMcustomers exceeded the Company’s objective for the year, one full quarter ahead of plan. · Net loss of $(8.2) million, or $(0.28) per fully diluted share, resulting from the increase in amortization and transaction costs associated with the Vurv acquisition. · Non-GAAP net income of $5.6 million, or $0.17 per fully diluted share. · With the acquisition of Vurv, Customer base grew to over 3,800 customers with more than 2.6 millionusers. “This was another strong quarter for us, even amidst a challenging economy.Taleo broke our record for revenue; exceeded our goals for Performance Management market penetration and innovation; and established a presence in the compensation managementmarket with a strategic investment and partnership,” stated Michael Gregoire, Chairman and CEO of Taleo. “Our success resulted from helping customers of all sizes, worldwide, more quickly assess the skills and staff most needed to help them lead the way out of a tough economy.Whether companies are involved in the reorganization of the banking industry, or optimizing their businesses in the face of economic uncertainty, they are realizing that in this market, talent management is more relevant that ever.” Other significant achievements during the third quarter 2008 include: Acquired 22 New Taleo Enterprise Edition™ Customers. Demand for Taleo’s talent management solutions continued with the company signing 22 new enterprise customers, bringing Taleo’s enterprise customer base to over 640 organizations around the world. New Taleo Enterprise Edition™ customers in North America included: Panasonic Corp. of North America, Frost Bank, Jackson National Life Insurance, Lifepoint Hospitals and Newmont Mining Corporation. Signed Record Number of New SMB Customers. Taleo Business Edition™, a recruiting solution targeted at companies with less than 3,000 employees, welcomed 210 new customers, further establishing Taleo as the leader for SMB Recruiting. New TBE customers include: Tesla Motors, Michael & Susan Dell Foundation, LA Federal Credit Union and Jaguar Land Rover NA.Taleo also announced Q4 plans to launch Taleo Business Edition Perform, specifically tuned for the staff assessment and performance management needs of SMBs. Continued Rapid International Adoption. Revenues from outside of North America, based on the location of the customer’s contracting entity, grew by 130%over the same period last year and represented 13% of total revenues. New international customers included Bic Group, Prudential Distribution Limited and Vertex. Exceeded Plan on Performance Management Momentum. The number of sales of Taleo Performance™exceeded the Company’s objective for the year,one full quarter ahead of plan. A second major release of the product was also released earlier this month.The Company closed enterprise deals in North America and Europe, includingBic, Vertex, Wilber-Ellis and Renault. Entered Compensation Management Market with Best in Class Equity Partner.With more than a dozen joint customers in the sales pipeline, Taleo leveraged synergy with WorldWide Compensation and signed a strategic partner arrangement, coupled with an equity investment and option to buy this emerging global compensation provider.This alliance fills out Taleo’s Talent Management solution set and enhances the value of its core recruiting and performance solutions. Continued Recruiting Leadership with First Quarter Post Vurv Acquisition: Brought full power of combined sales, support and marketing/operations staff to increase our market leading position in talent management. Market momentum contributed to sold-out TaleoWORLD conference on September 15-18, 2008 for Taleo and Vurv customers alike. Expanded Talent Management Community: Launched Talent Grid. Taleo grew its global presence with over 2.6 million users worldwide; and marked a milestone in September by processing its 100 millionth candidate applying for a job using a Taleo-powered site.Recognizing the network effect of the industry’s largest combination of customers, users, candidates and partners, the company announced itsTalent Grid cloud computing strategy on September 16, Taleo delivered the following results for the third quarter ended September 30, 2008: Revenue: Total revenue,in accordance with accounting principles generally accepted in the United States, or GAAP, for the third quarter was $46.8 million, representing an increase of 39% on a year-over-year basis. Application revenue for the third quarter was $37.4 million, an increase of 36% on a year-over-year basis and a sequential increase of 21%. Total non-GAAP revenue for the third quarter of 2008 was $50.6 million. Total non-GAAP application revenue for the third quarter was $41.0 million. The difference between GAAP and non-GAAP revenue reflects the revenue excluded from the GAAP results due to purchase accounting adjustments, which require the write down of deferred revenue associated with the Vurv acquisition in order to reflect fair value. Net Income (Loss) and Net Income (Loss) Per Share to Common Stockholders: Net loss was $(8.2) million for the third quarter, compared to net income of $2.2 million for the same period last year, driven primarily from restructuring charges and amortization expense related to the acquisition of Vurv. Net income (loss) for the third quarter of 2008 and 2007 includes share-based compensation expense of $3.3 million and $1.8 million, respectively, pursuant to the adoption on January 1, 2006 of Financial Accounting Standards Board (FASB) Statement No. 123(R), “Share-Based Payment” (SFAS 123(R)), which requires companies to expense the fair value of employee stock options and similar stock based compensation awards. Net loss per fully diluted share was $(0.28) for the third quarter of 2008 based on 29.4 million weighted average shares outstanding compared to a net income per fully diluted share of $0.08 for the same period in 2007 based on 28.8 million weighted average shares outstanding. Non-GAAP Net Income and Non-GAAP Net Income Per Share: Non-GAAP net income, which includes the non-GAAP revenue related to the write down of the deferred revenue associated with the Vurv acquisition, and excludes share-based compensation expense pursuant to SFAS 123(R), amortization and impairment of acquired intangibles, restructuring and severance expense,non-cash tax valuation adjustment, and non-cash income tax reserve, was $5.6 million for the third quarter of 2008, compared to a non-GAAP net income of $4.2 million in the same period last year. Non-GAAP net income per fully diluted share was $0.17 for the third quarter of 2008 based on 34.1 million weighted average shares outstanding compared to non-GAAP net income per fully diluted share of $0.15 for the same period in 2007 based on 28.8 million weighted average shares outstanding. Conference Call Details In conjunction with this announcement, Taleo will host a conference call 4:30pm EST today to discuss the Company's third quarter 2008 financial results. A live and replay Webcast of the call will be available at the Investor Relations section of Taleo's website at www.taleo.com. The live call may be accessed by dialing 866-543-6407 (domestic) or 617-213-8898 (international) and referencing passcode: 2472-1786. A replay of the call can also be accessed by dialing888-286-8010(domestic) or 617-801-6888(international), and referencing passcode: 5389-7474. About Taleo Taleo (NASDAQ: TLEO) is the leader in on demand unified talent management solutions that empower organizations of all sizes to assess, acquire, develop and align their workforces for improved business performance. More than 3,800 organizations use Taleo, including 47 of the Fortune 100 and 3,000 small and medium sized businesses, for talent acquisition and performance management, in 200 countries and territories. Known for its strong configurability and usability, Taleo's talent management platform runs on a world-class infrastructure and offers 99.9% availability.Taleo's Talent Grid harnesses the resources of the Taleo community of customers, candidates, and partners to power the talent needs of companies around the world Forward-looking Statements This release contains forward-looking statements, including statements regarding Taleo’s future financial performance, new product development, market growth, the demand for Taleo’s solutions, the impact of Taleo’s acquisition of Vurv, and general business conditions. Any forward-looking statements contained in this press release are based upon Taleo's historical performance and its current plans, estimates and expectations and are not a representation that such plans, estimates, or expectations will be achieved. These forward-looking statements represent Taleo's expectations as of the date of this press announcement.
